Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing COLLEGE RETIREMENT EQUITIES FUND (CREF) SUPPLEMENT NO. 6 dated December 19, 2008 to the May 1, 2008 Statement of Additional Information (SAI) CHANGE IN SERVICE ARRANGEMENTS DISCLOSURE The last sentence of the first paragraph of the section entitled CREF and its Operations on page B-2 of the SAI should be replaced in its entirety with the following: Investment advisory, distribution and administrative services are provided for CREF pursuant to agreements with TIAA or its affiliates. CHANGE TO THE CHAIRMAN OF THE BOARD OF TRUSTEES Effective January 1, 2009, Mr. Maceo K. Sloan, an incumbent Trustee, will replace Ms. Nancy L. Jacob as Chairman of CREFs Board of Trustees. Ms. Jacob will continue to serve on CREFs Board of Trustees. Additionally, Mr. Sloan no longer serves as a director of M&F Bancorp, Inc. Therefore, the chart under the section entitled Disinterested Trustees on pages B-22 and B-23 of the SAI should be revised to reflect these changes. Also effective January 1, 2009, Ms. Nancy A. Eckl, an incumbent Committee member, will replace Mr. Sloan as Chair of CREFs Audit and Compliance Committee. Mr. Sloan will continue to serve on the Committee. At that same time, Ms. Eckl will become a member of CREFs Executive Committee. These changes should be reflected in the section entitled Board Committees on page B-26 of the SAI, as applicable. UPDATE TO TRUSTEE INFORMATION In the chart entitled Disinterested Trustees on page B-22 of the SAI, with respect to Forrest Berkley, the column Other Directorships Held by Trustee should be replaced in its entirety with the following: Director and member of the Investment Committee, the Maine Coast Heritage Trust; Investment Committee member, Gulf of Maine Research Institute, the Boston Athenaeum, Maine Community
